The opinion of the Court was delivered by
Fenner, J.
Wo have no jurisdiction of this appeal.
The suit is upon a note for one thousand dollars with interest from maturity, secured by mortgage upon property of which defendants subsequently became purchasers, assuming, as part of the lírico, payment of tMs prior mortgage. The fact that, at the date of their said assumption, interest had already accrued upon the note, does not affect the case. The accrued interest did not thereby become part of the principal, but is still interest. The debt assumed and sued for is one thousand dollars with interest from maturity. It does not exceed one thousand dollars, exclusive of interest.
Let the appeal be dismissed.